Mellen C. J.
at an adjourned term in August ensuing, delivered the opinion of the Court.
The defendant town resists this action on the ground that the paupers have tlieir legal settlement in Raymond, in virtue of the residence of their father, George Edwards, in said town five sue-*192cessive years between the 21st of March, 1821, and the year 1829, during which five years the said George did not receive any supplies as a pauper,'^according to the seventh mode pointed out in the second section of the act of 1821, ch. 122. The jury have found that the said George in November, 1820, in consequence of the criminal conduct of his wife, as stated in the report, abandoned her and his family immediately and went to live with his father in Raymond, where he continued to reside during the period abovementioned, and it does not appear, nor is it pretended that he has had any connection with her or the family since he abandoned her, or that he has had any care of them or control over them. On these facts, why did not the father gain a settlement in Raymond, by such residence for five years, during the minority of the paupers, his children ? It is said that the supplies furnished to the family, or rather to his wife and children, were constructively and in legal contemplation furnished to the father as a pauper, as provided in the said section. We apprehend such is not the legal consequence. In the case of Green v. Buckfield, which has been cited, we think this question has been settled, upon deliberate consideration. The Court say, “we are of opinion that supplies cannot be considered as furnished to a man as a pauper, unless furnished to himself personally, or to one of his family ; and that those only can be considered as his family, who continue under his care and protection.” The case of Dixmont v. Biddeford, also cited, and Hallowell v. Saco, were decided on the same principle. We cannot distinguish those from the present case in regard to the point above adjudged. Surely after George Edwards had perfectly abandoned his wife and children, which abandonment has continued to this hour, they cannot in any reasonable construction be said to have remained under his care and protection, when the supplies were furnished — accordingly, our opinion is that there must be

Judgment on the verdict.